DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In sum, the arguments of the instant Response of 11/22/2021 have been carefully reviewed, and have ultimately been found unpersuasive such that the outstanding rejections are maintained. 
Namely, the combination of Shimano and Uemura render the features of wherein the second captured image is used as the guide as currently recited obvious.
At pages 8 and 9 of the instant Response, Applicant’s Representative seemed to argue that Shimano and Uemura fail to render obvious the feature wherein the second captured image is used as the guide in the context of: output a guide for correcting the field of view of the second camera in response to determining that the field of view of the second camera is incorrect. The argument seems premised on the premise that the guide is an image captured by the photographing apparatus, namely the second image is reproduced on the display as the guide. However, these features are not recited in the claim, and further not well explicated in argument. 
The feature wherein the second captured image is used as the guide has been interpreted in the outstanding rejection as the second captured image is used to derive the guide, and in that sense is used as the guide. 
wherein the second captured image is used as the guide.
Still further, the cited portions of Shimano disclose determining respective motions vectors from the first and second images and determining a differential between the two, (paragraph 0141) which is a difference motion vector easily applied to the guide of Uemura such that Shimano is readily combinable with Uemura. Further, it is noted that the second captured image is used for deriving the differential motion vector to be used as the guide per Uemura, and as such functions as a guide. 
Thus the outstanding rejections based on Shimano and Uemura are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano (US 2006/0165395-cited by Applicant) in view of MR Systems Laboratory (JP 2001-211403-cited by Applicant), in yet further view of Uemura (US 2015/0271415).

Regarding claim 1, Shimano discloses an information processing system (shown generally figure 16) comprising: at least one memory storing instructions; (paragraph 0140 memory storage for computer program instructions) and 5at least one processor coupled to the at least one memory, (paragraph 0126 CPU coupled to memory to execute stored instructions) the at least one processor being configured to execute the instructions to: determine whether a field of view of a second camera worn by a person is correct, (paragraph 0141 determination whether to perform synthesis based on overlap, that is if FOV of second camera is incorrect, synthesis not performed) based on: a first captured image generated by a first camera (paragraph 0141 motion vector detected from each camera image) provided on a head-mounted worn by the person; (paragraph 0138, figure 21 two cameras, one mounted on head, other on torso/chest) a second captured image generated by the second camera; (paragraph 0141 motion vector detected from each camera image) and relationship 10information indicating a predetermined relationship to be satisfied between a field of view of the first camera and the field of view of the second camera, (paragraph 0141 difference between motion vectors of each image compared to determine if image synthesis may occur) wherein the second camera is worn by the user and is positioned at a part other than the head-mounted. (paragraph 0138, figure 21 two cameras, one mounted on head, other on torso/chest) 
While Shimano discloses a display in the context of the head mounted camera (paragraph 0095), Shimano fails to identically disclose a HMD with camera as recited. However, MR systems Laboratory shows that it was well known to mount camera(s) on a HMD well before the filing date of the instant application; (Abstract, figure 1) indeed, Shimano discloses a display in the context of HMD cameras such that Shimano is taken to describe camera aspects of a HMD system.  
Shimano stops short of identically disclosing to output a guide for correcting the field of view of the second camera in response to determining that the field of view of the second camera is incorrect, 15wherein the second captured image is used as the guide. 
However, in the context of multi-camera calibration, Uemura teaches to output a guide for correcting the field of view of the second camera in response to determining that the field of view of the second camera is incorrect, (paragraphs 0116, 0118 guide for aligning optical axis of two cameras provided in display when FOV of the cameras is disparate) 15wherein the second captured image is used as the guide. (taught by Uemura, paragraphs 0011, 0109 angle of view of both images used for guide determination; disclosed by Shimano paragraph 0141 motion vector for each image used for comparison to determine possibility of synthesis) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Uemura to Shimano and MR Systems Laboratory because Uemura teaches its techniques are to be used to be applied to embodiments of multi-camera systems. (paragraph 0151)
Regarding the features of former dependent claim 4 (now cancelled) now recited in claim 1, Shimano could be regarded as teaching the recited features of wherein the relationship information indicates a requirement that a predetermined body part of human is included in the field of view of the second camera while at least one person is included 3in a predetermined range of the field of view of the first camera, and the at least one processor is configured to: determine whether at least one person is included in the predetermined range of the field of view of the first camera, based on the first captured image and the relationship information;  39 determine, when at least one person is included in the predetermined range, whether the predetermined body part defined by the relationship information is included in the field of view of the second camera, based on the second captured image and the relationship information. 
However, Shimano may be regarded as inchoate with regard to recited features determine whether at least one person is included in the predetermined range of the field of view of the first camera, based on the first captured image and the relationship information;  39 determine, when at least one person is included in the predetermined range, whether the predetermined body part defined by the relationship information is included in the field of view of the second camera, based on the second captured image and the relationship information. 
With regard to wherein the relationship information indicates a requirement that a predetermined body part of human is included in the field of view of the second camera while at least one person is included 3in a predetermined range of the field of view of the first camera, it is pointed out that there is no specified relationship between the person in the field of view of the first camera and the body part in the field of view of the second camera, such that this limitation merely requires a respective human object in the respective field of views of the first and second cameras, and the object may be different. Figure 21 of Shimano shows two cameras with fields of view, each of which will have a respective object when in operation. It is immaterial for patentability whether the object is a human. In operation of the system of figure 21, a human object is clearly contemplated, for photographing humans has long been a purpose and use of cameras. Still further, Uemura teaches to capture an image of an animal, of which a human is one, and again, the type of animal provides no patentable distinction. Thus Shimao teaches wherein the relationship information indicates a requirement that a predetermined body part of human is included in the field of view of the second camera while at least one person is included 3in a predetermined range of the field of view of the first camera.
Uemura teaches determine whether at least one person is included in the predetermined range of the field of view of the first camera, based on the first captured image and the relationship information; (paragraphs 0061/0062, figure 10 at S53/S54 and image features parsed and may include an animal, a human is an animal, and does not provide patentable distinction, angles of view provide the relationship information-see paragraph 0038) 39 determine, when at least one person is included in the predetermined range, whether the predetermined body part defined by the relationship information is included in the field of view of the second camera, based on the second captured image and the relationship information; (paragraphs 0061/0062 image feature, here animal from figure 9, is sought/identified in both images, and angles of view provide the relationship information-see paragraph 0038) and output the guide (paragraphs 0116/0118 synchronizing guide displayed) in response to determining that the predetermined body part is not included 5in the field of view of the second camera while at least one person is included in the predetermined range. (paragraph 0120 guide may be used for imaging narrow view while capturing desired object over desired range; paragraphs 0061, 0100 and 0106/0107 feature detection of object to determine features shown in range; and paragraphs 0032/0033 pick up all of the desired image; that is based on the feature matching, a guide display is output to capture the desired range of object, including desired features, in a narrower range-see also paragraph 0079) 
Regarding claim 2, Shimano fails to disclose the recited; however, Uemura teaches perform notification of that the field of view of the second camera is incorrect, and then 20output the guide. (paragraphs 0116, 0018 notification instruction sent to display, which outputs guide accordingly) Reason to combine same as claim 1. 
Regarding claim 3, Shimano fails to disclose the recited; however, MR Systems Laboratory teaches display the first captured image on the head-mounted display; (Abstract, image from HMD camera displayed) and Uemura teaches display the guide in the displayed first captured image. (paragraph 0118 guide displayed in display) That is, MR Systems Laboratory teaches to display the image and correction position, and Uemura teaches to display the guide such that together MR Systems Laboratory and Uemura teach to display image with guide in HMD display. Reason to combine same as claim 1. 
Claims 5-7 and 9-11 are method and computer program claims, respectively, reciting features similar to and corresponding to the features recited in claims 1-3, respectively, and are rendered obvious by the combination of Shimano in view of MR Systems Laboratory and Uemura for reasons similar to those set forth above with regard to claims 1-3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pomerantz (US 2014/0160250) is to be considered for image alignment. 
Billinghurst (US 2017/0257564) discloses inter-image alignment. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485         

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485   
February 2, 2022